Case 2:21-cv-02552-SHL-atc Document 58 Filed 09/13/21 Page 1 of 3                       PageID 1210



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


G.S., by and through his parents and next
friends, BRITTANY AND RYAN
SCHWAIGERT; S.T., by and through her
mother and next friend, EMILY TREMEL;
J.M., by and through her mother and
Next friend, KIMBERLY MORRISE;                                Case No. 2:21-cv-2552-SHL-atc
and on behalf of those similarly situated,

       Plaintiffs,

v.

GOVERNOR BILL LEE, in his official
Capacity as GOVERNOR OF THE STATE
OF TENNESSEE and
SHELBY COUNTY, TENNESSEE

       Defendants.


               DEFENDANT SHELBY COUNTY, TENNESSEE’S
        RESPONSE TO PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION


       Defendant Shelby County, Tennessee (“Shelby County”) submits this Response to

Plaintiffs’ Motion for Class Certification, filed August 28, 2021. (ECF No. 16). Shelby County

does not oppose the relief requested in the Motion for Class Certification, including the

appointment of the Donati Firm as class counsel.

       Subject to that position, Shelby County states that at no time in this litigation has it opposed

the substantive relief requested by Plaintiffs (and, as the Court is well-aware, is seeking similar

relief in a companion lawsuit under different claims). The “but-for” causation of Plaintiffs’ alleged

harms is the issuance of Executive Order No. 84 by Defendant Governor Bill Lee (“Governor

Lee”). See Lewis v. Humboldt Acquisition Corp., Inc., 681 F.3d 312 (6th Cir. 2012) (en banc)
Case 2:21-cv-02552-SHL-atc Document 58 Filed 09/13/21 Page 2 of 3                                PageID 1211



(establishing the causation standard for ADA cases).1 The ongoing nature of this litigation and

any potential class certification are due to Governor Lee’s continued opposition to the relief

requested by Plaintiffs. Consequently, while Shelby County takes no position as to the ultimate

recovery by Plaintiffs from Governor Lee of their costs, including attorneys’ fees, pursuant to

Federal Rule of Civil Procedure 23(h), Shelby County explicitly reserves all of its defenses,

including whether costs of this action, including attorneys’ fees incurred by Plaintiffs, should be

taxed to Shelby County.

                                                    Respectfully submitted,

                                                    BURCH, PORTER AND JOHNSON, PLLC

                                                    s/Tannera George Gibson
                                                    NATHAN A. BICKS (BPR #10903)
                                                    TANNERA GEORGE GIBSON (BPR #27779)
                                                    CHARLES SILVESTRI HIGGINS (BPR #30184)
                                                    SARAH E. STUART (BPR #35329)
                                                    130 North Court Avenue
                                                    Memphis, TN 38103
                                                    Telephone: (901) 524-5000
                                                    Email: nbicks@bpjlaw.com
                                                           tgibson@bpjlaw.com
                                                           chiggins@bpjlaw.com
                                                           sstuart@bpjlaw.com

                                                     AND

                                                    MARLINEE C. IVERSON (BPR #18591)
                                                    SHELBY COUNTY ATTORNEY
                                                    E. LEE WHITWELL (BPR #33622)
                                                    ASSISTANT COUNTY ATTORNEY
                                                    160 North Main Street, Suite 950
                                                    Memphis, TN 38103
                                                    Telephone: (901) 222-2100
                                                    Email: marlinee.iverson@shelbycountytn.gov
                                                            lee.whitwell@shelbycountytn.gov

                                                    Counsel for Defendant Shelby County, Tennessee

1
  On August 27, 2021, Shelby County issued Amended Health Order No. 25, effective August 31, 2021, which
recognized the requirements of Executive Order. No. 84 only so long as it remained in effect. See Amended Health
Order No. 25, Shelby County Health Department (Aug. 27, 2021),
https://www.shelbytnhealth.com/DocumentCenter/View/2318/Health-Order-No-25

                                                       2
Case 2:21-cv-02552-SHL-atc Document 58 Filed 09/13/21 Page 3 of 3                   PageID 1212




                                CERTIFICATE OF SERVICE

       I hereby certify that on September 13, 2021, I electronically filed the foregoing with the
Clerk of Court using the CM/ECF system, which will operate to provide notice of this filing to all
counsel of record in this case.


                                                    s/Tannera George Gibson
                                                    Tannera George Gibson




                                                3
